 



Exhibit 10.3

WGL HOLDINGS, INC.

DIRECTORS’ STOCK
COMPENSATION PLAN

As Adopted on October 25, 1995

As Amended January 1, 1998

As Amended March 1, 1999

As Amended November 1, 2000

 



--------------------------------------------------------------------------------



 



WGL HOLDINGS, INC.
DIRECTOR’S STOCK COMPENSATION PLAN

ARTICLE I

DEFINITIONS

     1.01 Affiliate means any “subsidiary” or “parent” corporation of the
Company (as such terms are defined in section 424 of the Code).

     1.02 Board means the Board of Directors of the Company.

     1.03 Code means the Internal Revenue Code of 1986, as amended.

     1.04 Common Stock means the common stock of the Company.

     1.05 Company means WGL Holdings, Inc. and includes any predecessor or
successor in interest.

     1.06 Date of Award means each January 1 during the term of the Plan.

     1.07 Fair Market Value means, on any given date, the average of the high
and low prices of a share of Common Stock as reported on the New York Stock
Exchange or, if the Common Stock was not traded on such day, then on the next
preceding day that the Common Stock was traded on such exchange, all as reported
by the Wall Street Journal.

     1.08 Participant means a member of the Board who satisfies the requirements
of Article IV.

     1.09 Plan means the WGL Holdings, Inc. Directors’ Stock Compensation Plan.

     

 



--------------------------------------------------------------------------------



 



ARTICLE II

PURPOSES

     The Plan is intended to assist the Company in promoting a greater identity
of interest between the Company’s non-employee directors and its shareholders,
and to assist the Company in attracting and retaining non-employee directors by
affording Participants an opportunity to share in the future success of the
Company.

ARTICLE III

ADMINISTRATION

     The Plan shall be administered by the Human Resources Committee of the
Company’s Board of Directors, or such other person or group as the Board of
Directors may designate, in a manner that is consistent with the provisions of
this Plan. The person or group administering the Plan shall not be liable for
any act done in good faith with respect to this Plan. All expenses of
administering this Plan shall be borne by the Company and its Affiliates.

ARTICLE IV

ELIGIBILITY

     Each member of the Board who is not an employee of the Company or an
Affiliate, and who has not been employed by the Company or one of its Affiliates
during the twelve months preceding the Date of Award will participate in the
Plan during his or her service on the Board.

    - 2 -  

 



--------------------------------------------------------------------------------



 



ARTICLE V

AWARDS

     Shares of Common Stock will be awarded to each Participant as of each Date
of Award. Subject to Article VIII’s limitation on the number of shares of Common
Stock which may be issued under the Plan, on each Date of Award each Participant
will be awarded 800 shares of common stock.

ARTICLE VI

VESTING OF SHARES

     The shares of Common Stock awarded under the Plan will be immediately
vested and nonforfeitable. Subject to the requirements of Article IX, the shares
awarded under the Plan may be sold or transferred by the Participant at any
time.

ARTICLE VII

SHAREHOLDER RIGHTS

     Participants will have all the rights of shareholders with respect to
shares awarded under the Plan. Accordingly, Participants will be entitled to
vote the shares and receive dividends.

ARTICLE VIII

SHARES AUTHORIZED

     Up to forty thousand shares of Common Stock may be awarded under the Plan.
If the

    - 3 -  

 



--------------------------------------------------------------------------------



 



Company effects one or more stock dividends, stock split-ups, subdivisions,
reclassifications, or consolidations of shares, or other similar changes in
capitalization after the Plan’s adoption by the Board, the maximum number of
shares that may be awarded under the Plan shall be proportionately adjusted.

ARTICLE IX

COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

     No Common Stock shall be awarded and no certificates for shares of Common
Stock shall be delivered under the Plan except in compliance with all applicable
federal and state laws and regulations, any listing agreement to which the
Company is a party, and the rules of all domestic stock exchanges on which the
Company’s shares may be listed. The Company shall have the right to rely on the
opinion of its counsel as to such compliance. Any share certificate issued to
evidence Common Stock issued under the Plan may bear such legends and statements
as the Company may deem advisable to assure compliance with federal and state
law and regulations. No Common Stock shall be awarded and no certificates for
shares of Common Stock shall be delivered until the Company has obtained such
consent or approval as it may deem advisable from regulatory bodies having
jurisdiction over such matters.

    - 4 -  

 



--------------------------------------------------------------------------------



 



ARTICLE X

GENERAL PROVISIONS

     10.01 Unfunded Plan. The Plan, insofar as it provides for grants, shall be
unfunded, and the Company shall not be required to segregate any assets that may
at any time be represented by grants under the Plan. Any liability of the
Company to any person with respect to any grant under the Plan shall be based
solely upon any contractual obligations that may be created pursuant to the
Plan. No such obligation of the Company shall be deemed to be secured by any
pledge of, or other encumbrance on, any property of the Company.

     10.02 Rules of Construction. Headings are given to the articles and
sections of the Plan solely as a convenience to facilitate reference. The
references to any statute, regulation, or other property of law shall be
construed to refer to any amendment to or successor of such provisions of law.

ARTICLE XI

AMENDMENT OF PLAN

     The Board may amend the Plan from time to time. No amendment may become
effective until shareholder approval is obtained if such approval is required by
any federal or state law or regulation or the rules of any stock exchange on
which the Common Stock may be listed, or if the Board in its discretion
determines that the obtaining of such shareholder approval is for any reason
advisable. No amendment shall, without a Participant’s consent, adversely affect
any rights of such Participant under any Award outstanding at the time such
amendment is made.

    - 5 -  

 



--------------------------------------------------------------------------------



 



ARTICLE XII

DURATION OF PLAN

     The final award under the Plan will be made as of the Date of Award in
2006. The Board may terminate the Plan sooner by appropriate action. The Plan
will terminate automatically, without action by the Board, if there are
insufficient shares available to make the awards described in the Plan.

ARTICLE XIII

EFFECTIVE DATE OF PLAN

     The Plan will become effective once it is adopted by the Board and approved
by a majority of the votes cast at a duly held shareholders’ meeting at which a
quorum representing a majority of all outstanding voting stock is, either in
person or by proxy, present and voting on the Plan. No awards will be made under
the Plan prior to approval of the Plan, by the Company’s shareholders.

    - 6 -  

 